430 F.2d 1332
UNITED STATES of America, Appellee,v.Dallas Leonard MULLINS, Appellant.
No. 14136.
United States Court of Appeals, Fourth Circuit.
Submitted July 24, 1970.
Decided August 11, 1970.

Emmitt F. Yeary, Abingdon, Va. (Court-appointed counsel) for appellant.
Leigh B. Hanes, Jr., U. S. Atty., and James G. Welsh, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Convicted of refusing to report for civilian work in the national interest in lieu of military service, the appellant assigns numerous errors in the admission of testimony and in the argument of counsel for the Government at his trial. He further contends that the statute authorizing civilian work assignments is unconstitutional in that it fails to allow free rein to his sincere religious belief in the immorality of any cooperation with civil authority.


2
We find no merit in any of the claims raised. Cf. United States v. Berrigan, 4 Cir., 417 F.2d 1002.


3
Affirmed.